IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,862


EX PARTE CARLIMOY JERMAINE SASH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM SMITH COUNTY





 Per Curiam.


O P I N I O N


 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Article 11.07, V.A.C.C.P.  Applicant was convicted of sexual assault of a child, and
punishment was assessed at seven years imprisonment.  Applicant appealed, and his conviction
was affirmed.  Sash v. State, No. 12-02-00072-CR (Tex. App. -- Tyler, delivered January 22,
2003, no pet.).
	Applicant contends, inter alia, that he has not received credit for all the time he was
confined in this cause.  The State agrees that Applicant is entitled to a total of 110 days of pre-sentence time credit. 
	Relief is granted in part.  The Texas Department of Criminal Justice, Institutional
Division, shall, if they have not done so already, credit Applicant with a total of 110 days of
pre-sentence confinement, and shall correct their records accordingly.
	Applicant's remaining claims are denied.  
  	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Institutional Division.



 
DO NOT PUBLISH
DELIVERED: January 14, 2004